                       No. 6:20-cv-00082

                    Mark Tyrone Johnson,
                           Petitioner,
                               v.
                    Sheriff, Gregg County,
                          Respondent.

                 Before BARKER , District Judge

                           ORDER

    Petitioner Mark Tyrone Johnson, a pretrial detainee con-
fined in the Gregg County Jail, proceeding pro se, filed the
above-styled and numbered petition for a writ of habeas cor-
pus pursuant to 28 U.S.C. § 2241. The case was referred to
United States Magistrate Judge John D. Love. Doc. 2. Judge
Love issued a report and recommendation that the petition be
dismissed without prejudice for failure to exhaust state rem-
edies and that a certificate of appealability be denied. Doc. 3.
    Petitioner filed written objections to the report. Doc. 4. He
did not, however, file “specific written objections to the pro-
posed findings and recommendations,” as required by Fed-
eral Rule of Civil Procedure 72(b)(2). Instead, his objections
were general. General objections do not entitle petitioner to
de novo review of the magistrate judge’s report. See Fed. R.
Civ. P. 72(b)(3) (district court must review de novo “any part”
of report and recommendation that is “properly” objected to).
Therefore, the court need only review the report and recom-
mendation for clear error, abuse of discretion, or legal conclu-
sions contrary to law. See United States v. Wilson, 864 F.2d 1219,
1221 (5th Cir. 1989).
   Having reviewed the report and recommendation, the
court finds no clear error, abuse of discretion, or legal
conclusions contrary to law. Accordingly, petitioner’s objec-
tions (Doc. 4) are overruled. The report and recommendation
(Doc. 3) is adopted. This case is dismissed without prejudice
for failure to exhaust state remedies. A certificate of appeala-
bility is denied. Any outstanding motions are denied as
moot. The clerk of court is directed to close this case.
                      So ordered by the court on March 27, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                              -2-
